DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 12-13, 15, and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiPoala (US 20100128123).
As per claim 1, DiPoala teaches a security system for locating and tracking an intruder by detecting an acoustic event from the intruder (DiPoala, [0043] and [0079]: Intruders are located and tracked based on detecting sound events of the intrusion), comprising, a plurality of security master devices (DiPoala, [0076]: there may be multiple building systems, which are the security master devices), wherein each of the plurality of security master devices comprises, a microphone configured to detect the acoustic event (DiPoala, [0043] and [0079]: The building systems include microphones for detecting the sound events), and a tracking unit configured to dispense a tracking substance (DiPoala, fig. 13 and [0011] and [0096]-[0098]: The building 
As per claim 4 (dependent on claim 1), DiPoala further teaches:
wherein the tracking substance is a dye, a pigment, a fluorescent molecule, a luminescent molecule, a contrasting agent, or a combination thereof (DiPoala, fig. 13 and [0011] and [0096]-[0098]: The building system include a less than lethal deterrent (LTLD) unit that may output a dye or fluorescent component onto the intruder to enable tracking of the intruder).  
As per claim 5 (dependent on claim 1), DiPoala further teaches:
wherein each of the plurality of security master devices further comprises a deterrent unit that is controlled by the processor to dispense a deterrent substance thereby deterring the movement of the intruder (DiPoala, fig. 13 and [0011] and [0096]-[0098]: The building system include a less than lethal deterrent (LTLD) unit that may output nets, tear gas, pepper spray, etc.,  to deter the intruder).  

wherein the deterrent substance is a net, a tear gas, a pepper spray, a rubber bullet, or a combination thereof (DiPoala, fig. 13 and [0011] and [0096]-[0098]: The building system include a less than lethal deterrent (LTLD) unit that may output nets, tear gas, pepper spray, etc.,  to deter the intruder).  
As per claim 7 (dependent on claim 1), DiPoala further teaches:
wherein each of the plurality of security master devices further comprises an image capturing unit that is configured to capture an image of the intruder and transmits the image to the processor (DiPoala, fig. 13 and [0090]-[0092] and [0095]-[0099]: A camera of the device is used to capture images of the intruder and send the images to the monitoring station for determination that the intruder is actually an intruder).  
As per claim 8 (dependent on claim 7), DiPoala further teaches:
wherein the control device further comprises a memory that is linked to the processor and configured to store the acoustic event or the image (DiPoala, fig. 13 and [0090]-[0092] and [0095]-[0099]: In order for the images to be received from transmission and displayed, there must be some sort of memory for storing the images; additionally, where the human operator is considered the processor, the human stored the images in their own physiological memory).  
As per claim 9 (dependent on claim 1), DiPoala further teaches:
further comprising an alert device linked to the control device (DiPoala, [0013], [0082], and [0090]: Alarms, or alerts, are output to human operators at the monitoring station to trigger verification of the alarm conditions).  
As per claim 12 (dependent on claim 1), DiPoala further teaches:

As per claim 13, DiPoala teaches all the claim limitations as in the consideration of claim 1 above since the method steps of claim 13 are the operations performed by the system considered in claim 1.
As per claim 15 (dependent on claim 13), DiPoala further teaches:
wherein the acoustic event is independently detected by one or more microphones (DiPoala, [0043] and [0079]: Microphones of the building system are used to detect the sound events).  
As per claim 17, DiPoala teaches the limitations of claim 13 and additional limitations are met as in the consideration of claim 4 above.
As per claim 18, DiPoala teaches the limitations of claim 13 and additional limitations are met as in the consideration of claim 5 above.
As per claim 19, DiPoala teaches the limitations of claim 18 and additional limitations are met as in the consideration of claim 6 above.
As per claim 20, DiPoala teaches the limitations of claim 13 and additional limitations are met as in the consideration of claim 7 above.
As per claim 21, DiPoala teaches the limitations of claim 20 and additional limitations are met as in the consideration of claim 8 above.
As per claim 22, DiPoala teaches the limitations of claim 13 and additional limitations are met as in the consideration of claim 12 above.
Claims 2-3, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DiPoala (US 20100128123) in view of Coonley et al. (US  2020/0143649).
As per claim 2 (Dependent on claim 1), DiPoala does not disclose:
wherein the acoustic event is a gunshot, or an explosion.
However, in the same art of detecting security events, Coonley, [0042] and [0050], teaches that microphones can be used to detect gun shots to locate security events.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for DiPoala’s sound detection to include detection of gun shots, as taught by Coonley. The motivation is because gun shots are also well-known indicators of security intruder events, especially in an office, school, or entertainment venue situation (Coonley, [0050]). Therefore, along with the sound of breaking glass in DiPoala, gun shots can be sounds that trigger the system to located and deter intruders.
As per claim 3 (Dependent on claim 1), DiPoala does not disclose:
wherein the microphone is a directional microphone.
However, in the same art of detecting security events, Coonley, [0042], teaches that directional microphone may be used in locating the sound events.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for DiPoala’s sound detection to include directional microphones, as taught by Coonley. The motivation is because directional microphones are among the types of known microphones that can be reasonably used in the sound detection type system (Coonley, [0042]). Thus, depending on the availability of parts, directional microphones may be used with the predictable result of providing accurate direction determination of captured sound events.

As per claim 16, DiPoala teaches the limitations of claim 15 and further limitations are met by DiPoala and Coonley as in the consideration of claim 3 above.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DiPoala (US 20100128123) in view of Coonley et al. (US  2020/0143649).
As per claim 10 (dependent on claim 1), DiPoala does not disclose:
wherein each security master device is spaced at least 5 meters from its adjacent security master device.
However, in the same art of systems for tracking and deterring intruders, Jones, fig. 1 and [0054] and [0086], shows that the devices of the system are evenly spread throughout a building, such as one in each room and in the corridors, thus, depending on the size of the building and rooms, the sensing and tracking devices would be round 5-10 meters apart.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for DiPoala’s system to include even spread of devices throughout a building, as shown in Jones. The motivation is to provide full coverage of the building for detecting and tracking intruders (Jones, [0054] and [0086]). This helps ensure the safety of non-intruders in the building.
As per claim 11 (dependent on claim 10), DiPoala further teaches:
wherein each security master device is spaced about 5-10 meters from its adjacent security master device (Jones, fig. 1 and [0054] and [0086]: The devices of the system are evenly spread throughout a building, such as one in each room and in the corridors, thus, depending on .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cite din the PTO-892 form are directed to intruder and security detection and deterrent systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ANDREW W BEE/            Primary Examiner, Art Unit 2699